Citation Nr: 9903294	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1960.

The veteran filed a claim in August 1997 for service 
connection for hearing loss.  This appeal arises from the 
January 1998 rating decision from the Newark, New Jersey 
Regional Office (RO) that denied the veteran's claim for 
service connection for hearing loss and tinnitus.  A Notice 
of Disagreement was filed in May 1998 and a Statement of the 
Case was issued in May 1998.  A substantive appeal was filed 
in August 1998 with a request for a hearing at the RO before 
a Member of the Board.

On October 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
hearing loss is plausible.

2.  The veteran's hearing loss in both ears is manifested by 
auditory thresholds all below 40 decibels at frequencies of 
500, 1000, 2000, 3000 or 4000 Hertz; he does not have 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000 or 4000 Hertz of 26 or greater; and 
speech recognition scores are not less than 94 percent.

3.  There is no competent medical evidence linking the 
veteran's current bilateral tinnitus to his military service.

4.  The veteran's claim of entitlement to service connection 
for bilateral tinnitus is not plausible.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability which 
was incurred in military service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (1998).

2.  The claim of entitlement to service connection for 
bilateral tinnitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the September 1956 service enlistment examination, the 
veteran's ears were clinically evaluated as normal. 

On the September 1960 separation examination, no history of 
hearing loss was reported.  On examination, the veteran's 
ears were clinically evaluated as normal.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
/
10
LEFT
20
20
15
/
15

The above decibel readings have been converted from ASA units 
to ISO units which are the current standard.  A July 1996 
private audiogram was associated with the claims file, 
wherein it was indicated that the veteran's pure tone average 
of the left ear was 22 and the veteran's pure tone average of 
the right ear was 30.

In August 1997, the veteran filed a claim for service 
connection for hearing loss.
 
On a January 1998 VA ear disease examination, it was 
indicated that the veteran complained of tinnitus by history 
and difficulty hearing.  There was no discharge from the ear, 
medication for the ear or previous ear surgery.  On 
examination there was no clinical evidence of active ear 
disease or clinical evidence of active disease in the 
external, middle or inner ear.  Audiometric examination 
showed a bilateral sensorineural hearing loss.  The diagnoses 
included tinnitus by history, no active ear disease and 
bilateral sensorineural hearing loss.  

On the authorized VA audiological evaluation in December 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
15
25
30
LEFT
20
10
5
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.

The veteran reported bilateral hearing loss and periodic 
tinnitus for 15-20 years.  He believed it was a result of 
noise exposure from the service.  He stated that from 1957-
1960 he was in an engine room of a line sweeper with four 
high speed turbo engines.  He reported no vertigo, history of 
head injury, or family history of hearing loss.  The 
veteran's tinnitus history was that he reported bilateral 
intermittent tinnitus for 15-20 years.  He stated that for 
the past several months it had been constant.  It did cause 
difficulty with concentration during the day.  It did not 
keep him awake.  The summary of the results of the right ear 
was that the veteran had borderline normal to mild 
sensorineural hearing loss from 250 Hz - 4000 Hz and sloping 
to moderate hearing loss at 6000 Hz and 8000 Hz.  The 
veteran's results of the left ear was that hearing 
sensitivity was within normal limits through 4000 Hz and 
sloping to mild to moderate hearing loss at 6000 Hz and 8000 
Hz.  

By rating action of January 1998, service connection for 
hearing loss and tinnitus was denied.  The current appeal to 
the Board arises from this denial.

Received in October 1998 was an August 1998 audiometry 
examination where speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
percent in the left ear.

Received in October 1998 was a medical clearance form from 
Gerald West, D.C., who indicated that he had medically 
evaluated the veteran and the veteran may be considered a 
candidate for a hearing aid.

Received in October 1998 were several articles in which 
hearing loss caused by noise exposure was discussed.  

Received in October 1998 was an October 1998 statement from 
the veteran's wife who indicated that for the 36 years she 
had known her husband, he complained of an almost constant 
ringing in his ears.  The ringing had gotten worse through 
the years.  She had noticed that the veteran was not able to 
hear well and did not want to admit it.  As the years had 
progressed, his inability to hear and to filter out loud 
background noise had increased.  The veteran indicated to her 
that he believed his hearing loss was due to his assignment 
in the engine room of a minesweeper while in the Navy from 
1956 to 1960.  He did not have ear protection at that time.  
The veteran's hearing loss affected his life in many ways.

Received in October 1998 was an October 1998 statement from 
the veteran's daughter, who indicated that she was a Speech-
Language Pathologist.  The veteran's daughter indicated that 
the over the past several years, the veteran's family has 
become increasingly aware of the veteran's hearing 
difficulties.  He also complained of a ringing in his ears 
for many years.  The veteran's hearing difficulty affected 
his life.  It was indicated that the veteran had told his 
daughter that he worked in the engine room of a mine sweeper 
while in the Navy and did have the opportunity to use hearing 
protection.  The veteran's daughter noted that it was not 
uncommon for this type of prolonged exposure to noise to 
result in some degree of hearing loss.

At the October 1998 hearing at the RO before a Member of the 
Board, the veteran testified that while in the Navy he worked 
in the engine room of a mine sweeper for three years without 
being given ear protection.  He did not seek treatment for 
hearing difficulty or ringing of the ears while in service as 
he was embarrassed.  He first was affected by his hearing 
difficulty ten to fifteen years ago.  He had only sought help 
recently when he learned that hearing loss could be a service 
connected disability.  The veteran's hearing loss affected 
his work.  He did not have problems with his hearing prior to 
service.  The veteran had not been exposed to an environment 
with loud noise since service.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Where a veteran served 90 days or more 
during a period of war and an organic disease of the central 
nervous system (high frequency hearing loss) becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Veteran's Appeals held that the term "disability" as used 
in 38 U.S.C.A. § 1131 (West 1991), refers to impairment of 
earning capacity, and that such definition of disability 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Thus, pursuant to 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.310(a), when a veteran 
incurs a nonservice-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability prior to incurring the disability.  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

A.  Bilateral hearing loss

The veteran's claim for service connection for hearing loss 
is well grounded.  He has submitted medical evidence of 
hearing loss, and he has submitted a statement from his 
daughter who is a speech and language pathologist that the 
type of prolonged exposure to noise experienced by the 
veteran could result in some degree of hearing loss.  The 
question now presented is whether service connection is 
warranted for hearing loss.

In order to grant service connection for hearing loss, there 
must be a hearing loss disability as that term is defined by 
VA regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).  During the latest VA examination, the 
veteran's hearing in both ears was not of such severity as to 
meet the definition of hearing loss disability.  As such, 
there is no basis to grant service connection.  Should his 
hearing become more disabling, he may request that his claim 
be reopened.

B.  Bilateral tinnitus

The veteran is claiming that he currently has bilateral 
tinnitus that was incurred during service.  The evidence in 
this case reveals that the first post service evidence of 
bilateral tinnitus was many years post service.  This 
evidence is contained in the December 1997 and January 1998 
VA examinations where the veteran was diagnosed with tinnitus 
by history.

The service medical records are silent regarding complaints, 
clinical findings and diagnoses of tinnitus.  Further, the 
veteran has submitted no competent medical evidence to 
establish a nexus between any current bilateral tinnitus and 
his service.  The only evidence that would support the 
veteran's claim is found in his statements and his testimony; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for bilateral 
tinnitus, that claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

As a well grounded claim has not been presented, entitlement 
to service connection 

for bilateral tinnitus is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


